Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehmert (EP 202014011084) in view of Goossen (EP 2685336).
Regarding claim 1, Boehmert disclose a controlling method for controlling a remotely controlled device comprising:
transmitting, by a controller of a remote controller when at least one activity mode is selected to operate a dial of a dial structure of the remote controller, a first control signal for changing controlled device information of the remotely controlled device via a signal transmitting device of the remote controller (page 11, lines 16-21); and 
but does not explicitly disclose transmitting, by the controller when the dial is slid with a displacement, a second control signal for confirming changed controlled device information via the signal transmitting device.  However Goossen disclose the limitation, at least see page 11, paragraph 6 – page 12, paragraph 1. It would have been obvious to modify the teaching Boehmert to include transmitting, by the controller when the dial is slid with a displacement, a second control signal for 
Regarding claim 2, Boehmert disclose the limitations above and further disclose wherein the controlled device information comprises body information of a body of the remotely controlled device (page 26, lines 1-6).  
Regarding claim 3, Boehmert disclose the limitations above and further disclose wherein the body information comprises at least one of an attitude of the body, an operating mode of the body, a moving mode of the body, a moving speed of the body, a moving altitude of the body, or a moving direction of the body (page 26, lines 1-6).  
Regarding claim 4, Boehmert disclose the limitations above and further disclose wherein: the remotely controlled device comprises a functional load, and the controlled device information comprises load information of the functional load (page 2, lines 31-34).  
Regarding claim 5, Boehmert disclose the limitations above and further disclose wherein the load information comprises at least one of an attitude of the functional load, an operating parameter of the functional load, or a control mode of the functional load (page 2, lines 31-34).  
Regarding claim 6, Boehmert disclose the limitations above and further disclose wherein: the remotely controlled device further comprises a carrier, and the controlled device information comprises carrier information of the carrier (page 2, lines 31-34).  
Regarding claim 7, Boehmert disclose the limitations above and further disclose wherein the carrier information comprises at least one of an attitude of the carrier or a control mode of the carrier (page 7, line 32-39).  
Regarding claim 8, Boehmert disclose the limitations above and further disclose wherein the changing the controlled device information comprises at least one of selecting one type of controlled device information from a plurality of types of controlled device information, adjusting a numerical 
Regarding claim 9, Boehmert disclose a controlling method for an unmanned aerial vehicle (UAV) comprising: 
transmitting, by a remote controller when a dial of a dial structure of the remote controller is rotated, a first control signal for changing imaging device information of an imaging device of the UAV via a signal transmitting device of the remote controller, wherein the imaging device information comprises at least one of an operating mode of the imaging device, a shutter speed of the imaging device, an aperture size of the imaging device, a light sensitivity of the imaging device, or a preview image of the imaging device (page 11, lines 16-21); and  A uorney Docket No. 00203.1020.01 US 
but does not explicitly disclose transmitting, by the controller when the dial is slid with a displacement, a second control signal for confirming changed controlled device information via the signal transmitting device.  However Goossen disclose the limitation, at least see page 11, paragraph 6 – page 12, paragraph 1. It would have been obvious to modify the teaching Boehmert to include transmitting, by the controller when the dial is slid with a displacement, a second control signal for confirming changed controlled device information via the signal transmitting device to approve a change previously made to the devise.
Regarding claim 10, Boehmert disclose the limitations above and further disclose comprising controlling a body of the UAV which pertains body information of a body of the UAV (page 26, lines 1-6).  
Regarding claim 11, Boehmert disclose the limitations above and further disclose wherein the body information comprises at least one of an attitude of the body, a flight mode of the body, a flight speed of the body, a flight altitude of the body, or a flight direction of the body (page 26, lines 1-6).  

Regarding claim 13, Boehmert disclose the limitations above and further disclose wherein the gimbal information comprises at least one of an attitude of the gimbal or a control mode of the gimbal (page 2, lines 31-34).  
Regarding claim 14, Boehmert disclose the limitations above and further disclose wherein changing the UAV information comprises at least one of selecting one type of UAV information from a plurality of types of UAV information, adjusting a numerical value of the UAV information, or converting one of the plurality of types of UAV information into other UAV information (page 11, lines 16-21).  
Regarding claim 15, Boehmert disclose an unmanned aerial vehicle (UAV) controlling method using a remote controller, the method comprising:  Attorney Docket No. 00203.1020.01 US 
transmitting, by the controller when a dial of the remote controller is rotated, a first control signal for changing UAV information of the UAV via the signal transmitting device of the controller (page 11, lines 16-21); and 
but does not explicitly disclose transmitting, by the controller when the dial is slid with a displacement, a second control signal for confirming changed controlled device information via the signal transmitting device.  However Goossen disclose the limitation, at least see page 11, paragraph 6 – page 12, paragraph 1. It would have been obvious to modify the teaching Boehmert to include transmitting, by the controller when the dial is slid with a displacement, a second control signal for confirming changed controlled device information via the signal transmitting device to approve a change previously made to the devise.
Regarding claim 16, Boehmert disclose the limitations above and further disclose wherein the UAV information comprises body information of a body of the UAV (page 26, lines 1-6).  

Regarding claim 18, Boehmert disclose the limitations above and further disclose wherein the UAV further comprises an imaging device, and the UAV information comprises imaging device information of the imaging device (page 2, lines 22-28).  
Regarding claim 19, Boehmert disclose the limitations above and further disclose wherein the imaging device comprises at least one of an operating mode of the imaging device, a shutter speed of the imaging device, an aperture size of the imaging device, a light sensitivity of the imaging device, or a preview image of the imaging device (page 11, lines 16-21).  
Regarding claim 20, Boehmert disclose the limitations above and further disclose wherein the UAV further comprises a gimbal, and the UAV information comprises gimbal information of the gimbal (page 7, line 32-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663